Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base plane in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the base plate is formed as a cleanout tray of the imaging device to attach to the imaging device in place of an original cleanout tray of the imaging device”.  It is unclear what elements are required for there to be literal infringement of claim 16.  For example, it is unclear whether just a baseplate in the form of a cleanout tray by itself or the baseplate in the form of the cleanout tray in combination with an original cleanout tray is required for there to be literal infringement of claim 16.  Further clarification is needed to understand the scope of claim 16.
Claim 18 recites “a space to receive a removable cleanout tray, wherein the media duplexing apparatus is attached to the imaging device in place of the removable cleanout tray.”  It is unclear what elements are required for there to be literal infringement of claim 18.  For example, it is unclear whether just a space by itself or a space in combination with a removable cleanout tray is required for there to be literal infringement of claim 18.  Further clarification is needed to understand the scope of claim 18.
Claim 19 recites that the diverter, in the first position, is at an angle of 50 - 60 degrees with respect to a base plane of the apparatus, and. in the second position is at an angel of 80 – 90 degrees with respect to the base plane.   It is unclear what is meant by a base plane of the apparatus.  The disclosure of the instant application mentions the term “base plane”, but never fully describes what it is, where it is located on the apparatus of what it looks like in a drawing.  It is unclear what the plane is and what portion(s) of the apparatus such plane contacts or does not contact. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6-7, 9-11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0176677 (Mizuguchi et al.) (hereinafter “Mizuguchi’677”) in view of Japanese Publication No. 2015-189580 (hereinafter “JP’580”).
Regarding claim 1, Figs. 1-6D of Mizuguchi’677 show a media duplexing apparatus (including 180 and 190) to couple to an imaging device (100) that comprises 
a first media roller assembly (including 191 and 194) to provide a first path (R4) for duplex printing, the media duplexing apparatus (including 180 and 190) to provide a second path (R5) for duplex printing, the second path (R5) being longer than the first path (R4), the media duplexing apparatus (including 180 and 190) including: 
a second media roller assembly (182); and 
a media diverter (183), the media diverter (183) being movable to: 
a first position (solid-line position in Fig. 1) to route a medium over the first path (R4) through the first media roller assembly (including 191 and 194), when the medium of a size equal to or smaller than a threshold size is being duplex printed; and 
a second position (position in Fig. 6B) to route a medium over the second path (R5) through the second media roller assembly (182), when the medium of a size larger than the threshold size is being duplex printed.  Mizuguchi’677 teaches most of the limitations of claim 1, and shows that sheets are conveyed upward from an image forming portion (102) into the duplexing apparatus, but shows that the media duplexing apparatus is part of the imaging device, rather than being an add-on to couple to the imaging device, as claimed.     
JP’580 shows that it is well-known in the art to provide an imaging device (1) with a path (including 240) that conveys sheets upward from an image forming portion (including 5) into a duplexing apparatus (200) that is an add-on unit with a base plate (250) to couple this add-on unit to the imaging device (1).  Numbered paragraph [0005] of the machine translation of JP’580 explains that this duplexing apparatus arrangement reduces time to form images on both sides of sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Mizuguchi’677 with a duplexing apparatus that is an add-on unit with a base plate, for the purpose of reducing time required to print on both sides of sheets, as taught by JP’580.
Regarding claim 6, Figs. 1-3 of Mizuguchi’677 show that the media duplexing apparatus (including 180 and 190) further comprises a motor (188) coupled to the second media roller assembly (182) to drive the second media roller assembly (182).  
Regarding claim 7, Figs. 1-6D of Mizuguchi’677 show an imaging device (100) comprising: 
a printing unit (including 102); 
a first media source (including 103); 
a first media roller assembly (including 191 and 194) to provide a first path (R4) for duplex printing; and 
a media duplexing apparatus (including 180 and 190) to provide a second path (R5) for duplex printing, the second path (R5) being longer than the first path (R4), wherein the second path (R5) adds a loop to the first path (R4) by branching from the first path (R4) at a first point (at 183 in Fig. 2) and then rejoining the first path (R4) at a subsequent point (point where R3 and R4 join in Fig. 2), the media duplexing apparatus (including 180 and 190) including: 
a second media roller assembly (182); and 
a media diverter (183) at the fist point (at 183 in Fig. 2), the media diverter (183) being movable to: 
a first position (solid-line position in Fig. 1) to receive a medium from the first media source (including 103) and route the medium through the first media roller assembly (including 191 and 194) towards the printing unit (including 102), when the medium of a size equal to or smaller than a threshold size is being printed; and 
a second position (position in Fig. 6B) to receive a medium from the first media source (including 103) and route the medium through the second media roller assembly (182), when the medium of a size larger than the threshold size is being duplex printed.  
Regarding claim 9, Figs. 1-6D of Mizuguchi’677 show a media identifying engine (including 101) to: 
determine a size of the medium to be printed; and 
determine whether the medium is to be duplex printed.  
Regarding claim 10, Figs. 1-6D of Mizuguchi’677 show an actuator (189) coupled to the media identifying engine (including 101) and the media diverter (183), wherein the media identifying engine (including 101) is to operate the actuator (189) to: 
actuate the media diverter (183) to the first position (position in Fig. 1) when the medium of the size equal to or smaller than the threshold size is determined for being printed; and 
actuate the media diverter (183) to the second position (position in Fig. 6B) when the medium of the size larger than the threshold size is determined for being the duplex printed.  
Regarding claim 11, Figs. 1-6D of Mizuguchi’677 show that the media identifying engine (including 101) is to operate the actuator to: 
move the media diverter (183) to the first position (position in Fig. 1), when printing a first side of the medium of the size larger than the threshold size; and move the media diverter (183) to the second position (position in Fig. 6B), when printing a second side of the medium of the size larger than the threshold size.  
Regarding claim 16, as best understood, Figs. 2-3 of JP’580 show that the base plate (250) is formed as a cleanout tray of an imaging device (1) to attach to the imaging device (1) in place of an original cleanout tray (100) of the imaging device (1).
Regarding claim 17, the recitation “wherein the first and second paths together accommodate only one sheet of medium at a time” in this claim depends upon the media or article acted upon by the structure being claimed.  As such this recitation does not patentably distinguish claim 17 from the prior art apparatus of Mizuguchi’677” in view of JP’580, particularly in view of MPEP2115.  As one example, a specially sized and shaped sheet can be selected to allow only this one sheet to fit into the first and second paths at one time, as claimed.
Regarding claim 18, as best understood, Figs. 2 and 5 of JP’580 show a space (space into which element 100 is installed in Fig. 3) to receive a removable cleanout tray, wherein a media duplexing apparatus (200) is attached to a imaging device (1) in place of the removable cleanout tray.
Regarding claim 20, Figs. 2 and 5 of JP’580 show that the base plate (250) comprises a slot for passing the media toward a printing unit (including 5) of an imaging device (1).
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Mizuguchi’677 in view of JP’580 as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2018/0170701 (Mizuguchi) (hereinafter “Mizuguchi’701”).  With regard to claim 8, over Mizuguchi’677 in view of JP’580 teaches most of the limitations of this claim including the media diverter (183), but does not show a second media source, as claimed.  
Mizuguchi’701 shows that it is well-known in the art to provide an imaging device (Fig. 11) with first and second media sources (S and 210, respectively in Fig. 11), for the purpose of allowing sheets to be provided automatically from the first media source (S) or manually from the second media source (210).  Figure 11 also shows that a media diverter (151) is movable to a first position to route a medium from the second media source (210) towards a printing unit (30).  This occurs when media diverter (151) routes sheets into a duplex path (including 182 and 181) back to printing unit (30).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Mizuguchi’677 in view of JP’580 with a second media source, for the purpose of allowing sheets to be provided manually from the second media source, as taught by Mizuguchi’701.
Response to Arguments
6.	Applicant’s arguments, see pages 8-11 in the response, filed 5/6/2022, with respect to the rejection(s) of claims 1, 6-7, and 9-11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claims 1, 6-7 and 9-11 over U.S. Patent Application Publication No. 2016/0176677 (Mizuguchi et al.) (hereinafter “Mizuguchi’677”) in view of Japanese Publication No. 2015-189580 (hereinafter “JP’580”).
Applicant’s arguments, see pages 11-12 in the response, filed 5/6/2022, with respect to the rejection of dependent claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
With regard to dependent claim 8, applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Applicant argues 
The same reasoning applies to claim 8, which recites: "The imaging device as claimed in claim 7, wherein the media diverter is movable to the first position to route a medium from a second media source towards the printing unit." Applicant notes here that the claimed first position is structured to perform two different functions, i.e. "a first position to receive a medium from the first media source and route the medium through the first media roller assembly towards the printing unit" (claim 1) and "to route a medium from a second media source towards the printing unit" (claim 8). As discussed above, the combination of Miz677 and Miz701 does not teach or suggest the details of this subject matter. 
The examiner disagrees with this argument.  Mizuguchi’677 in view of JP’580 teaches a media diverter (183), the media diverter (183) being movable to: a first position (solid-line position in Fig. 1) to route a medium over the first path (R4) through the first media roller assembly (including 191 and 194), when the medium of a size equal to or smaller than a threshold size is being duplex printed; and a second position (position in Fig. 6B) to route a medium over the second path (R5) through the second media roller assembly (182), when the medium of a size larger than the threshold size is being duplex printed, but does not teach routing a medium from a second media source towards the printing unit with the diverter in the first position (solid-line position in Fig. 1) (i.e., slanted non-vertical position).  
Mizuguchi’701 shows that it is well-known in the art to provide an imaging device (Fig. 11) with first and second media sources (S and 210, respectively in Fig. 11), for the purpose of allowing sheets to be provided automatically from the first media source (S) or manually from the second media source (210).  Figure 11 also shows that a media diverter (151) is movable to a first position (slanted non-vertical position) to route a medium from the second media source (210) towards a printing unit (30).  This occurs when media diverter (151) routes sheets into a duplex path (including 182 and 181) back to printing unit (30).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Mizuguchi’677 in view of JP’580 with a second media source, for the purpose of allowing sheets to be provided manually from the second media source, as taught by Mizuguchi’701.  
The way claim 8 is written merely requires the diverter to route a medium that originally came from a second media source towards the printing unit.  This is met by the cited combination of references in the rejection of claim 8.
Allowable Subject Matter
7.	Claims 2-4 and 12-15 are allowed.  Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The allowability of claim 19 cannot be determined, because this claim is too unclear to understand its scope at this time.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653